DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
1. Claim 1, line 7, “towhich” should be corrected to “to which” to correct an apparent inadvertent typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 (and its dependent claims) is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the lens being an ocular lens in contact with an eye, and without the cells being ocular cells which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, throughout the specification and figures, applicant discloses the lens as either a contact lens or an intraocular lens i.e. an ocular lens in contact with an eye. The specification does not disclose the use of the method with any lens coming into contact with any body part. Furthermore, the specification and figures disclose the method using only “ocular cells”. The specification does not disclose the use of any cells to perform the method. As such, the lens being an ocular lens in contact with an eye and the cells being ocular lens are both critical or essential to the practice of the invention but not claimed and, as such, the claim(s) lack enablement. 
Claims 1, 3-5, 8-13 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With further respect to claim 1, applicant is claiming “A test method performed…” but then does not claim any testing taking place. If testing is part of the method as is herein assumed, then this needs to be claimed with greater clarity and particularity. As such, what is intended as limitations is not clear rendering the claim vague and indefinite. 
Based on the 112 first and second paragraph rejections above, the assumed meaning of claim 1 is as follows:
1. A test method performed using an ocular lens which comes into contact with an eye, the test method comprising…allowing ocular cells to adhere onto the membrane…deforming the membrane in a swollen state along the surface of the lens; and testing the lens that has been immersed in the liquid”. 
With respect to claim 3, the claimed “a back side of the membrane to which the cells are adhered” is vague and indefinite. It is not clear as to what is being considered as the front side and back side of the membrane and it is not clear as to which side the cells are being adhered to. For purposes of examination, the assumed meaning is “The test method of claim 1, wherein the membrane has a front side to which the cells are adhered and an opposing back side, the membrane has a plurality of through holes…when the membrane to which the cells are adhered is brought into close contact with the surface of the lens, the back side of the membrane is brought into close contact…”. 
With respect to claims 4-5, 8-13, the claimed “The test method according to any one of claims 1” is vague and indefinite. It is not clear if the claims are each intended to be multiple dependent claims and limitations were inadvertently omitted or if the claims are each intended to depend from only claim 1. For purposes of examination, claims 4-5, 8-13 are each presumed to be claiming “The test method according to claim 1,…”. 
With respect to claim 8, the claimed “including an agent which is to be used along with the lens” is vague and indefinite. It is not clear if applicant means an agent to be used with the lens during testing, an agent to be used with the lens during normal wear, or if some other meaning is intended. For purposes of examination, the assumed meaning is “including an agent which is normally to be used along with the ocular lens when the ocular lens is in use on an eye”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuevas publication number 2015/0342725.
	With respect to claim 1, Cuevas discloses the limitations therein including the following: a test method performed using an ocular lens (abstract, paragraphs 0123-0124, 0167-0168, 0188, 0217, 0220); the ocular lens coming into contact with a human eye during use (abstract, paragraphs 0123-0124, 0167-0168 i.e. an intraocular implant); providing a membrane member including a membrane that is swellable upon absorbing water (paragraph 0123-0124, 0132-0134, 0167-0169). Specifically, Cuevas discloses a membrane member formed of a biocompatible material and discloses that the biocompatible material can include swellable materials such as hydrogels and polyurethanes. Cuevas further discloses the membrane member including a supporting base having an annular shape to support an outer surface of the membrane (figs 31-34, paragraphs 0167-0168, disclosing the membrane being supported by an annular member 50, wherein annular member 50 can be considered as the claimed “supporting base having an annular shape”); allowing ocular cells to adhere onto the membrane of the membrane member (paragraphs 0101-0112, 0217, disclosing attaching the membrane to the lens and having cells attach to the membrane); bringing the membrane to which the cells are attached into close contact with a surface of the lens (paragraphs 0101-0112, 0217); immersing the membrane member and the lens into a liquid and deforming the membrane in a swollen state along the surface of the lens (paragraph 0217). Specifically, Cuevas discloses the lens, with membrane attached, being placed into well plates with testing fluid for testing (paragraph 0217) and the membrane formed of a swellable material and is being attached to a lens surface and therefore discloses “immersing the membrane member and the lens into a liquid and deforming the membrane in a swollen state alone the surface of the lens”. As an alternative, Cuevas discloses the placing of the lens with the membrane onto the eye of a user having typical ocular fluid (paragraphs 0167-0168). As such, the membrane and lens are immersed in a liquid i.e. the ocular fluid, the membrane is being deformed along the surface of the lens by being attached to the lens, the membrane being disclosed as a swellable material (paragraphs 0123-0124, 0132-0134, 0167-0169) and therefore, by placing the lens with membrane onto an eye with ocular fluid, Cuevas is disclosing “immersing the membrane member and the lens into a liquid and deforming the membrane…”. Cuevas further discloses the testing of the lens (paragraphs 0101-0112, 0217). 
	With respect to claim 3, Cuevas further discloses the membrane having a front side to which the cells are adhered and an opposing back side and the membrane having a plurality of through holes (fig 13, paragraph 0142); the back side of the membrane is brought into contact with the surface of the lens (paragraph 0217). 
	With respect to claim 4, Cuevas further discloses the liquid including a component contained in a medium for culturing cells (paragraphs 0167-0168, the ocular fluid of the eye as the liquid medium for culturing the cells) or (paragraph 0217, the lens in test plates containing a liquid to culture the cells “the liquid includes a component in a medium for culturing the cells”).   
	With respect to claim 8, Cuevas discloses culturing the cells in a test liquid including an agent normally to be used along with the ocular lens when the ocular lens is in use on an eye while the membrane is maintained in close contact with the lens (paragraphs 0017, 0020, 0167-0168, 0217). 
	With respect to claims 9-11 and Cuevas, it is the examiner’s contention that the swelling rate will be not less than 1%, 3% and 5% as claimed, this being reasonably based upon Cuevas disclosing that the swellable material can be a polyurethane material, similar to applicant’s invention and/or can be a hydrogel material and/or based on the specific materials disclosed by Cuevas (paragraph 0123-0124, 0134). 
	With respect to claim 12, Cuevas discloses the membrane having a dry thickness within the claimed range (paragraph 0134). 
	With respect to claim 13, Cuevas discloses the membrane as a polyurethane membrane (paragraphs 0123-0124, 0134). 
	Claim(s) 1, 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu publication number 2002/0049389.
With respect to claim 1, Abreu discloses the limitations therein including the following: a test method performed using an ocular lens (abstract, paragraphs 0101, 0225-0227); the ocular lens coming into contact with a human eye during use (abstract, paragraph 0101 i.e. a contact lens); providing a membrane member including a membrane that is swellable upon absorbing water (paragraphs 0063-0065, 0179-0182, 0225, 0587 i.e. the membrane formed of a hydrogel or polyurethane material and therefore inherently swellable as claimed); the membrane member including a supporting base having an annular shape to support an outer surface of the membrane (figs 2B-2D, paragraphs 0584, rigid annular member 12 as the “supporting base having an annular shape”); allowing ocular cells to adhere onto the membrane of the membrane member (paragraphs 0225-0227, 0233, 0259-0260 and based on the disclosed materials of the membrane, cells will inherently adhere, similar to applicant’s invention); bringing the membrane to which the cells are attached into close contact with a surface of the lens (paragraphs 0225-0227, 0233, 0259-0260); immersing the membrane member and the lens into a liquid and deforming the membrane in a swollen state along the surface of the lens (paragraph 0225-0227, 0233, 0259-0260, the liquid being either the disclosed reagent or the ocular fluid of the eye, and the disclosed lens materials will inherently provide swelling as set forth above); the testing of the lens (abstract, paragraphs 0101, 0225-0227). 
With respect to claim 3, Abreu further discloses the membrane having a front side to which the cells are adhered and an opposing back side and the membrane having a plurality of through holes (paragraph 0130 i.e. a permeable membrane); the back side of the membrane is brought into contact with the surface of the lens (paragraph 0730). 
	With respect to claim 4, Abreu further discloses the liquid including a component contained in a medium for culturing cells (0225-0227, 0233, 0259-0260, the ocular fluid of the eye as the liquid medium for culturing the cells or the disclosed reagent as the liquid medium for culturing the cells). 
	With respect to claim 5, Abreu further discloses the membrane in close contact with the surface of the lens (figs 2B-2D); a concave side of the lens is supported by a supporting portion (paragraphs 0101, 0225-0227, the lens as a contact lens with the concave side resting on the eye, the eye being the claimed “supporting portion”). 
	With respect to claim 6, Abreu further discloses the membrane in close contact with the surface of the lens (figs 2B-2D); the membrane arranged between the supporting portion and the concave side (paragraph 0730). 
	With respect to claim 7, Abreu further discloses the membrane in close contact with the surface of the lens (figs 2B-2D); the membrane arranged on the convex side of the lens (paragraph 0730).
With respect to claim 8, Abreu discloses culturing the cells in a test liquid including an agent normally to be used along with the ocular lens when the ocular lens is in use on an eye while the membrane is maintained in close contact with the lens (paragraphs 0225-0227, 0233, 0259-0260, the ocular fluid of the eye as the liquid medium for culturing the cells or the disclosed reagent as the liquid medium for culturing the cells). 
 	With respect to claims 9-11 and Abreu, it is the examiner’s contention that the swelling rate will be not less than 1%, 3% and 5% as claimed, this being reasonably based upon Abreu disclosing that the swellable material can be a polyurethane material, similar to applicant’s invention and/or can be a hydrogel material (paragraphs 0180, 0587). 
With respect to claim 12, Abreu discloses the membrane having a dry thickness within the claimed range (paragraph 0961). 
	With respect to claim 13, Abreu discloses the membrane as a polyurethane membrane (paragraph 0180). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Safety of Color Contact lenses for Fashion (Overview) – for not Aiming At Vision Correction” (herein “Safety of Color Contact Lenses”).
With respect to claim 1, “Safety of Color Contact Lenses” discloses the limitations therein including the following: a test method performed using an ocular lens (sections “1” pages 1-2, sections “9” and “10”, pages 8-11); the ocular lens coming into contact with a human eye during use (sections “1” pages 1-2); providing a membrane member including a membrane that is swellable upon absorbing water (sections “9” and “10”, pages 8-11); allowing ocular cells to adhere onto the membrane of the membrane member (sections “9” and “10”, pages 8-11); bringing the membrane to which the cells are attached into close contact with a surface of the lens (sections “9” and “10”, pages 8-11); immersing the membrane member and the lens into a liquid and deforming the membrane in a swollen state along the surface of the lens (sections “9” and “10”, pages 8-11); the testing of the lens (sections “9” and “10”, pages 8-11). 
	With respect to claim 1, “Safety of Color Contact Lenses” discloses as is set forth above but does not specifically disclose the membrane member including a supporting base having an annular shape to support an outer surface of the membrane. However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the membrane member including a supporting member as claimed for the purpose of having a means of supporting and holding in place the membrane member. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the membrane member of “Safety of Color Contact Lenses” as having a supporting base as claimed for the purpose of having a means of supporting and holding in place the membrane member.
	With respect to claim 2, “Safety of Color Contact Lenses” further discloses the membrane and cells brought into close contact, in which a side of the membrane to which the cells are adhered is brought into close contact with the surface of the lens (sections “9” and “10”, pages 8-11). 
	With respect to claim 4, “Safety of Color Contact Lenses” further discloses the liquid including a component contained in a medium for culturing cells (sections “9” and “10”, pages 8-11).
With respect to claim 8, “Safety of Color Contact Lenses” discloses culturing the cells in a test liquid including an agent normally to be used along with the ocular lens when the ocular lens is in use on an eye while the membrane is maintained in close contact with the lens (sections “9” and “10”, pages 8-11). 
 	With respect to claims 9-11 and “Safety of Color Contact Lenses”, it is the examiner’s contention that the swelling rate will inherently be not less than 1%, 3% and 5% as claimed, this being reasonably based upon “Safety of Color Contact Lenses”  disclosing that the swellable material can be a polyurethane material, similar to applicant’s invention (sections “9” and “10”, pages 8-11) and based upon what is otherwise disclosed in the reference
	With respect to claim 13, Abreu discloses the membrane as a polyurethane membrane (sections “9” and “10”, pages 8-11). 
Prior Art Citations
	Pascal et al publication number 2020/0397920, Ratner et al publication number 2010/0074942, and Bretton patent number 6,454,802 are being cited herein to show methods have some similar method steps to that of the claimed invention. 
Examiner’s Comments
As a suggestion to overcome the art of record, applicant may want to claim for independent claim 1: 
A test method performed using an ocular lens which comes into contact with an eye, the test method comprising…allowing ocular cells to adhere onto the membrane…bringing the membrane to which the cells are adhered in close contact with the surface of the lens, the membrane sized and constructed be in close contact with substantially the entire surface of the lens, deforming the membrane in a swollen state along the surface of the lens; wherein when the membrane to which the cells are adhered is brought into close contact with the surface of the lens, a side of the membrane to which the cells are adhered is brought into close contact with the surface of the lens; and testing the lens that has been immersed in the liquid”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 4, 2022